DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the filing of 12/7/2020.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, the phrase “at least one dispersive element configured and arranged to generate angular dispersion in an angular dispersion region, which is delimited by two interaction regions of the electromagnetic radiation with the at least one dispersive element” (line 2-5) is vague and renders the claims indefinite. As claim does not give any description and/or limitations on the “two interaction regions of the electromagnetic radiation”, the region of angular dispersion which is delimited by the two interaction regions becomes undefined.

Claims 2-10 and 13-19 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, 13, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Resan et al (US 20080304127).

Regarding Claim 1, Resan teaches a dispersion adjustment unit for electromagnetic radiation having a spectral width (abstract; fig. 3), comprising: 

at least one dispersive element (fig. 3, 28) configured and arranged to generate angular dispersion in an angular dispersion region (fig. 3, light rays; a longest-wavelength ray R and a shortest-wavelength ray B), which is delimited by two interaction regions of the electromagnetic radiation with the at least one dispersive element (fig. 3, 28 and regions between 28 and 52), wherein, in the angular dispersion region, individual spectral components of the electromagnetic radiation are associated 

an optical unit arranged in the angular dispersion region (fig. 3, 40, 42) and comprising an optical element transmitting the electromagnetic radiation (fig. 3, 40, 42), wherein the optical element produces an incidence angle dependent parallel offset of the individual spectral components of the electromagnetic radiation with respect to the propagation of the individual spectral components before and after the optical unit (fig. 3, rays between R and B in/out from 42 and 40; --beams incident at an angle (not on the optical axis) undergo a parallel offset, the larger the angle of incidence on the plate, the greater the parallel offset).

Regarding Claim 2, Resan teaches the dispersion adjustment unit of claim 1, wherein the optical unit has a plane incidence surface and a plane exit surface that are arranged parallel to each other (fig. 3, 40, 42).

Regarding Claim 3, Resan teaches the dispersion adjustment unit of claim 2, wherein with respect to the incidence surface and the exit surface, an incidence angle and an exit angle of the optical paths of individual spectral components are identical due to the substantial parallelism of the incidence surface and the exit surface (fig. 3, 40, 42, and light rays).



Regarding Claim 7, Resan teaches the dispersion adjustment unit of claim 1, wherein the optical unit further comprises an adjusting device configured to change the parallel offset of the individual spectral components (fig. 3, 40, 42 and adjustment region of S, light rays of R, B, R’, B’).

Regarding Claim 13, Resan teaches the dispersion adjustment unit of claim 1, wherein the optical element is adjustable independently of the at least one dispersive element in at least one of its positions and orientations in the beam path with respect to the at least one dispersive element (fig. 3, 40, 42 and adjustment region of S of 40+42).

Regarding Claim 15, Resan teaches the dispersion adjustment unit of claim 1, wherein the optical element has a plane incidence surface and a plane exit surface arranged parallel to one another and perpendicular to a fan-out-plane spanned by the optical paths extending at an angle to one another (fig. 3, 40, 42 and light rays of R, B, R’, B’).

Regarding Claim 19, Resan teaches the dispersion adjustment unit of claim 7, wherein the adjusting device is configured to set a dispersion contribution of the dispersion adjustment unit in dependence on at least one of a pulse duration-dependent .

Claims 4, 10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Resan et al (US 20080304127) in the view of Heyne et al (US 20110255563).

Regarding Claim 4, Resan discloses as set forth above, and further teaches that the dispersion adjustment unit of claim 2, wherein the incidence surface and the exit surface are arranged at a distance from each other (fig. 3, 40, 42).

 But Resan does not specifically disclose that wherein the material of the optical element has a thickness of at least about 0.1 mm to about 10 mm.

However, Heyne teaches a pulse shaper (abstract; fig. 2), wherein the material of the optical element has a thickness of at least about 0.1 mm to about 10 mm (fig. 2, 11, 12, 13; ¶[0002], line 17-20, there was each used a wedge with a wedge angle of 7° and a thickness of 4 mm (based on the beam 17)).



Regarding Claim 10, Resan discloses as set forth above but Resan not specifically disclose that wherein the optical element comprises a multi-wedge device and the adjusting device is configured to change at least one of a thickness and an angular position of the multi-wedge device for changing the parallel offset.

However, Heyne teaches a pulse shaper (abstract; fig. 2), wherein the optical element comprises a multi-wedge device and the adjusting device is configured to change at least one of a thickness and an angular position of the multi-wedge device for changing the parallel offset (fig. 2, 11, 12, 13 and movements of the wedges).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dispersion adjustment unit of Resan by the pulse shaper of Heyne for the purpose to provide a pulse shaper for light pulse which can be manufactured at low cost and in addition is easily adjustable (¶[0010], line 1-7).



However, Heyne teaches a pulse shaper (abstract; fig. 2), wherein at least one of the incidence surface and the exit surface comprises an antireflection coating (¶[0041], line 1-12, at least one side face of the first dispersive element and/or at least one side face of the second dispersive element has an anti-reflection coating for electromagnetic radiation…).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dispersion adjustment unit of Resan by the pulse shaper of Heyne for the purpose to provide a pulse shaper for light pulse which can be manufactured at low cost and in addition is easily adjustable (¶[0010], line 1-7).

Regarding Claim 17, Resan discloses as set forth above but not specifically disclose that the dispersion adjustment unit of claim 1, wherein the material of the optical element is quartz, YAG, sapphire, or SF 10.  

However, Heyne teaches a pulse shaper (abstract; fig. 2), wherein the material of the optical element is quartz, YAG, sapphire, or SF 10 (¶[0035], line 1-14, the materials which can be used preferably include: sapphire,… SiO2, MgO and metamaterials).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dispersion adjustment unit of Resan by the pulse shaper of Heyne for the purpose to provide a pulse shaper for light pulse which can be manufactured at low cost and in addition is easily adjustable (¶[0010], line 1-7).

Regarding Claim 18, Resan-Heyne combination teaches the dispersion adjustment unit of claim 1, wherein a rotation of the optical element or a changing of at least one of a thickness, a refractive index, and a diffraction parameter of the optical element causes a change of the dispersion produced by the dispersion adjustment unit with a constant position of the at least one dispersive element or with a substantially constant distance between the interaction regions ((fig. 2, 11, 12, 13, Δy; and movements of the wedges, ---change the thickness of optical elements, as disclosed in Heyne).

Claims 1, 5, 7-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schimpf et al (US 2011/0242646) in the view of Netz et al (DE102010018967, English translation attached).

Regarding Claim 1, Schimpf teaches a dispersion adjustment unit for electromagnetic radiation having a spectral width (abstract; fig. 3), comprising: 



an optical unit arranged in the angular dispersion region (fig. 3, 17; page 4, right col., claim 2, element (17) of variable dispersion has an infinitely variable dispersion). 

But Schimpf does not specifically disclose that wherein comprising an optical element transmitting the electromagnetic radiation, wherein the optical element produces an incidence angle dependent parallel offset of the individual spectral components of the electromagnetic radiation with respect to the propagation of the individual spectral components before and after the optical unit; and wherein, in the angular dispersion region, individual spectral components of the electromagnetic radiation are associated with optical paths that run at an angle to one another.

However, Netz teaches a dispersing element for changing the chirp of the light pulse (abstract; figs. 2-3, 34), wherein comprising an optical element transmitting the electromagnetic radiation (fig. 3d, 44; fig. 3e, 45; ¶[0022], line 1-8, a variable dispersion setting from a minimum value to a maximum value of dispersion on the basis of rotatable plane parallel plates made of dispersive material. Alternatively, only one 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dispersion adjustment unit of Schimpf by the dispersing element for changing the chirp of the light pulse of Netz for the purpose of shortest possible pulse duration (¶[0016], line 1-7).

Regarding Claim 5, Schimpf – Netz combination teaches that the dispersion adjustment unit of claim 2, wherein the optical element is rotatably mounted with respect to the beam path for adjusting the angular position of the optical element, so that an incidence angle and an exit angle of the optical paths are adjustable with respect to the incidence surface and the exit surface of the optical element, respectively (fig. 3e, 45, 

Regarding Claim 7, Schimpf – Netz combination teaches that the dispersion adjustment unit of claim 1, wherein the optical unit further comprises an adjusting device configured to change the parallel offset of the individual spectral components (fig. 3d, 44 and movements of 44; fig, 3e, 45, 46; as disclosed in Netz).

Regarding Claim 8, Schimpf – Netz combination teaches that the dispersion adjustment unit of claim 7, wherein the adjusting device is configured to change the spatial orientation of the optical element in the angular dispersion region for changing the parallel offset (fig. 3e, 45, 46; ¶[0022], line 1-8, a variable dispersion setting from a minimum value to a maximum value of dispersion on the basis of rotatable plane parallel plates made of dispersive material. Alternatively, only one wedge or one rotatable plate can be present here, as disclosed in Netz).



Regarding Claim 14, Schimpf – Netz combination teaches that the dispersion adjustment unit of claim 1, wherein the optical element is mounted rotatably about a rotation axis running essentially perpendicularly to a fan-out- plane spanned by the optical paths extending at an angle to one another (fig. 3e, 45, 46; 46-rotating axes; ¶[0022], line 1-8, a variable dispersion setting from a minimum value to a maximum value of dispersion on the basis of rotatable plane parallel plates made of dispersive material. Alternatively, only one wedge or one rotatable plate can be present here; as disclosed in Netz).

Response to Arguments
Applicant's arguments on pages 8-18, filed on 12/7/2020, have been fully considered and are not persuasive.

In the remarks, applicant argues that:
(A) 112 rejection. Applicant respectfully submits that in view of the variety of known configurations of dispersive stretchers/compressors, a person skilled in the 

(B) First, there is no "angular dispersion region" in Resan's system, as illustrated, for example, in Resan's Figure 3. Due to the reflection at the concave mirror, all spectral components propagate without the SLM 40 along the same optical path length. Thus, without the SLM there is no dispersive contribution of the system shown in Figure 3 in Resan.

(C) Second, the geometry of Resan's optical arrangement actually precludes an angular dispersion region as presently claimed, because after the second pass through the prism 28, the laser beam must be completely recombined, i.e., all spectral components should lie on top of each other.

(D) Third, while it may be true that within the SLM 40 different optical path lengths may be given across the beam, but the central spectral component (with 

(E) Fourth, Resan performs the beam shaping (and optionally a dispersive contribution) by the phase programming of the SLM 40. Therefore, rotating the SLM 40 within the beam path is not intended. Similarly, a tilted arrangement of the SLM 40 within the beam path is not intended in Resan.

(F) Schimpf does not disclose the feature of an "optical unit arranged in the angular dispersion region." To the contrary, Schimpf discloses specifically no integration of the additional elements 17 in the angular dispersion region of, e.g., the stretcher 14.

(G) The subject matter of claim 1 is also not made obvious by Schimpf in view of Netz.

In response to applicant's argument(s):
(A) However, claimed dispersion adjustment unit does not comprising the deflection prism or a reflector (9 or 9’). Without the deflection prism/reflector, a person skilled in the relevant field would not clearly understand the unit structural configurations (for examples, folding the optical beam path and one dispersive element (7) can be 

It is noted that the features upon which applicant relies (i.e., the deflection prism/reflector) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Further, applicant arguments indicates that the deflection prism/reflector is an essential elements in the claimed unit. Claim 1 is indefinite for failing to particularly point out and distinctly claim the subject matter as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the deflection prism or reflector that fold the optical beam path.

Therefore, 112 rejections are maintained for claims 1-10 and 13-19. 

(B) Resan teaches at least one dispersive element (fig. 3, 28), the prism is angularly dispersing the input pulse light in the regions of at least a region inside prism 28 and an output region of 28. Resan does disclose "at least one dispersive element (fig. 2, 28) configured and arranged to generate angular dispersion in an angular dispersion region"; --it is inherently that an optical dispersive element (prism) angularly 

(C) Resan teaches wherein an optical unit arranged in the angular dispersion region (fig. 3, 40, 42) and comprising an optical element transmitting the electromagnetic radiation (fig. 3, 40, 42), wherein the optical element produces an incidence angle dependent parallel offset of the individual spectral components of the electromagnetic radiation with respect to the propagation of the individual spectral components before and after the optical unit (fig. 3, rays between R and B in/out from 42 and 40; --beams incident at an angle (not on the optical axis) undergo a parallel offset, the larger the angle of incidence on the plate, the greater the parallel offset). Before the second pass through the prism 28, the laser beams are not completely recombined, i.e., all spectral components do not lie on top of each other.

(D) The limitations related to the dispersion compensation, path lengths and/or shorter and longer wavelength components are not cited in the claim 1. Claim 1 has 112 issues, please see above. Resan teaches all the limitation in claim 1 as cited.

(E) The features upon which applicant relies (i.e., rotating and/or tilted arrangement) are not recited in the rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, in office action, Schimpf – Netz combination teaches wherein the optical 

(F) Schimpf teaches in page 4, right col., claim 3, wherein the dispersive elements of the stretcher (4, 14), that is, 14 is of a dispersive element comprising diffraction gratings or prism, which inherently associated with angular dispersion regions, please see above response (B). Therefore, Schimpf does disclose the feature of an optical unit (fig. 3, 17) arranged in the angular dispersion region of optical dispersive element 14.

(G) Prior art of Netz is introduced to modify optical unit 17 of Schimpf which is a variable dispersion element (see claim 4 of Schimpf). Netz teaches a variable dispersing element (fig. 3d, 44; fig. 3e, 45; --same as that in instant disclosure, figs. 8A-B). Schimpf – Netz combination teaches all the limitations cited in claim 1. It is expect functions provided by Schimpf – Netz combination has same results as claimed.

Examiner has met all requirements establishing a prima facie case: all factual findings required by Graham were supplied in the previous and present Actions; the references are related art, and Applicant has supplied no evidence that there is no reasonable expectation of success; all claim limitations were met in the previous and present Actions, and Applicant has merely made the allegation that the limitations are not met, and thus has not provided any evidence or argument directed to how the identified elements in the first action fail to meet the claimed limitations or to how the 

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  

/JIE LEI/Primary Examiner, Art Unit 2872